Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 1 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 2 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 3 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 4 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 5 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 6 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 7 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 8 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 9 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 10 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 11 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 12 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 13 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 14 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 15 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 16 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 17 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 18 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 19 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 20 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 21 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 22 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 23 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 24 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 25 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 26 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 27 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 28 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 29 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 30 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 31 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 32 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 33 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 34 of 42
        Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 35 of 42



       139.    Ferguson is presently misappropriating MMA’s Confidential Information and

Trade Secrets, and using such information to the detriment of MMA.

       140.    As a direct and proximate result of Ferguson’s conduct, MMA has suffered and

will continue to suffer extensive irreparable injury, loss of goodwill, harm to its business, and

other injury and damages for which there is no adequate remedy at law. MMA will suffer this

harm unless and until Ferguson is restrained from their current and intended conduct.

       141.    As a direct and proximate result of Ferguson’s conduct, MMA has suffered and

will continue to suffer damages, which continue to accrue in the form of attorneys’ fees and costs

related to this litigation, and lost business in an amount to be proven at trial.

       142.    Ferguson also committed these actions knowingly, willfully, and in conscious

disregard of MMA’s rights. Accordingly, MMA is entitled to recover actual and exemplary and

punitive damages in an amount to be determined at trial.

                               SEVENTH CLAIM FOR RELIEF
                 (Violation of California Labor Code Sections 2860 and 2862)

       143.    MMA re-alleges and incorporates by reference herein the allegations set forth in

paragraphs 1 through 142 as set forth above.

       144.    Ferguson engaged in the conduct referred to hereinabove and hereinafter, during

and after the terms of his employment with MMA.

       145.    The conduct engaged in by Ferguson, as described hereinabove and hereinafter,

was unlawful and constitutes a violation of California Labor Code sections 2860 and 2862,

which prohibit an employee from acquiring and refusing to return, upon demand by his

employer, those things which belong to his employer.

       146.    As a direct, foreseeable, and proximate result of Ferguson’s violations of Labor

Code sections 2860 and 2862, MMA has suffered damages in excess of the minimum


                                                  35
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 36 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 37 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 38 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 39 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 40 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 41 of 42
Case 1:19-cv-03837-VSB Document 57 Filed 07/12/19 Page 42 of 42
